Citation Nr: 1820165	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-26 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for post-operative status right metacarpal fractures II and III with internal fixation, removed with limitation of motion, symptomatic (hereinafter "finger disability, right hand").

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In the Veteran's July 2014 VA Form 9, substantive appeal, he requested a hearing before the Board.  Such hearing was scheduled for March 29, 2017.  However, two days prior to the hearing, on March 27, 2017, the Veteran indicated via telephone that he did not intend to appear at the videoconference hearing.  See March 2017 Statement in Support of Claim.  In later correspondence received on July 1, 2017, the Veteran indicated that he was not able to attend the videoconference hearing in Portland because he had recently moved to Arizona and he did not have the funds to make it to the hearing in Portland.  Significantly, however, the Veteran has not requested that a new hearing be held.  As such, his hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704 (2017).

The Board notes that the Veteran's representative, by and on behalf of the Veteran, submitted a July 2014 statement in which it was asserted that the Veteran was entitled to individual unemployability due to his finger disability, right hand.  See July 2014 Statement in Support of Claim.  As a result, the Board has determined that the issue of a TDIU has been raised by the record in accordance with the United States Court of Appeals for Veterans Claims (Court) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part and parcel to an increased ratings claim).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

Although additional delay is regrettable, the Board finds that remand is warranted to provide the Veteran with an updated VA examination and to obtain potentially outstanding treatment records that are relevant to the claim.  Indeed, it is necessary to ensure that there is a complete record upon which to decide the Veteran's increased rating claim so that he is afforded every possible consideration.  

The Board emphasizes that the paramount consideration in an increased rating claim is the veteran's current level of disability.  Thus, when the evidence of record does not reflect the current state of the veteran's disability, the duty to assist requires that a VA examination be conducted.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  In that regard, a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Here, the most recent VA examination for compensation purposes was conducted in December 2014, over three years ago.  In correspondence received in July 2017, the Veteran indicated that his finger disability had worsened; in that, the tendons on his third and fourth fingers were causing them to stay bent, not allowing them to straighten and he might require surgery.  Accordingly, in light of the Veteran's statements and the fact it has been over three years since the last VA examination, the record likely does not reflect the current state of the Veteran's disability.  Thus, the duty to assist necessitates that this claim be remanded to schedule a new VA examination.

Moreover, the Board notes that a review of the most recent, December 2014 VA examination report reveals that range of motion testing for the Veteran's fingers/ right hand in active and passive motion, weight-bearing, and nonweight-bearing situations was not conducted.  In light of the Court's holding in Correia v. McDonald, the Veteran must be provided a new VA examination, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the Veteran's finger disability, right hand.  28 Vet. App. 158 (2016).
Also in the Veteran's July 2017 correspondence, he indicated that he had been seeing an "outside doctor" in Arizona for his right hand.  As any such records would be relevant to the Veteran's claim for an increased rating, reasonable attempts should be made on remand to associate such records with the claims file.
 
Finally, consideration of entitlement to a TDIU is dependent upon the impact of the Veteran's service-connected disabilities on his ability to obtain or retain substantially gainful employment.  Accordingly, the matter of a TDIU is inextricably intertwined with the Veteran's increased rating claim remanded herein.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is, thus, also required.

Accordingly, the case is REMANDED for the following actions:

1.  Make reasonable efforts to obtain any outstanding VA or private treatment records, to specifically include those from the "outside doctor" referenced in the Veteran's July 2017 correspondence.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2017).

2.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and current severity of his service-connected finger disability, right hand.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  All indicated studies should be completed.  All findings must be fully reported.

a)  The examiner must specify whether or not there is favorable/unfavorable ankylosis and/or the extent of any gap between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  Additionally, the examiner must specify whether there is any resulting limitation of motion of other digits, or interference with the overall function of the hand, to include gripping objects.

b)  The examiner must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The examiner is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups. 

c)  Testing of the range of motion must include testing in active motion and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges.  If such are not applicable, the examiner should state such along with an explanation. 

d)  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss

e)  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why. 
f)  The examiner should also comment on the functional impairment caused by the Veteran's service connected finger disability, right hand.  

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After the requested development has been completed, the AOJ shall review and readjudicate the claims on appeal.  If the decision is adverse to the Veteran, he and his representative shall be furnished a Supplemental Statement of the Case and provided with the opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

